Fourth Court of Appeals
                            San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00502-CV

                             Dennis Raul DORADO,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 166th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2006EM502075
                 Honorable Janet P. Littlejohn, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 It is ORDERED that appellant Dennis Raul Dorado bear all costs of this appeal.

 SIGNED November 27, 2013.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice